                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                          ORDER
                   Plaintiff,                             (1) DENYING [808] NSDP MOTION
        v.                                                TO RETAIN RECORDS;
                                                          (2) REQUIRING NELDON JOHNSON
RAPOWER-3, LLC; INTERNATIONAL                             TO DELIVER BOXES 15-27 TO THE
AUTOMATED SYSTEMS, INC.; LTB1,                            RECEIVER; AND
LLC; R. GREGORY SHEPARD; NELDON                           (3) REQUIRING PLAINTIFF TO FILE
JOHNSON; and ROGER FREEBORN,                              STATUS REPORT AS TO ASSETS,
                                                          DOCUMENTS, AND INFORMATION
                   Defendants.                            PRODUCED AND AS TO ISSUES
                                                          REMAINING FOR SHOW-CAUSE
                                                          HEARING


                                                         Civil No. 2:15-cv-00828-DN

                                                         District Judge David Nuffer


        Nelson, Snuffer, Dahle & Poulsen (“NSDP”) has filed a motion to retain certain

documents (“Motion”) 1 that Neldon Johnson was ordered to deliver to the United States

Attorney’s Office. 2 As explained below, the Motion is denied.

        The November 25, 2019 Order stated, among other things, that “[b]y no later than

December 6, 2019, Neldon Johnson must deliver boxes 15-27 referenced in his most recent




1
  NSDP Motion to Retain Records, docket no. 808, filed December 2, 2019; Memorandum in Opposition to NSDP
Motion to Retain Records (“Opposition”), docket no. 817, filed December 12, 2019; Reply to Opposition to NSDP
Motion to Retain Records (“Reply”), docket no. 824, filed December 23, 2019.
2
  Order Re: Evidentiary Hearing Set for December 13, 2019 (“November 25, 2019 Order”), docket no. 803, filed
November 25, 2019.




                                                                                                           1
declaration[Footnote 2] to the United States Attorney’s Office in Salt Lake City, Utah.” 3 The

November 25, 2019 Order also set a deadline of December 2, 2019, for NSDP to “file any

motion to retain possession of the boxes.” 4

        NSDP timely filed a motion for retention. 5 Among other things, NSDP argues that it is

unclear which documents the court meant when it referred to “boxes 15-27.” 6 This argument is

unpersuasive. As NSDP itself notes in part, 7 the relevant provision from Neldon Johnson’s

declaration states as follows:

        attached as Document Inventory of Boxes, Exhibit K is an inventory identifying
        specific documents and their general description in the boxes containing
        documents and records (excluding patents), of the 27 boxes Neldon P. Johnson
        delivered to Nelson Snuffer for which an index of boxes and content is attached as
        Index of Boxes, Exhibit L . . . .” 8

        NSDP suggests that the boxes described here could be certain boxes that Neldon Johnson

first delivered to NSDP in May 2019, and then retrieved and delivered to the Receiver, who still

has them. 9 However, NSDP then acknowledges that “[t]he Exhibit L attached to ECF 738

describes boxes currently located at NSDP . . . .” 10 NSDP denies that such boxes were delivered

by Neldon Johnson to NSDP. 11 Further, it says that these “are boxes of files containing the



3
  November 25, 2019 Order, supra note 2, at 1. Footnote 2 in the November 25, 2019 Order cited the Declaration of
Neldon Johnson, “[d]ocket no. 738, filed August 2, 2019, ¶10 (referencing 27 boxes located at Nelson, Snuffer, Dahle
& Poulsen).” Footnote 2’s citation to paragraph 10 of Neldon Johnson’s declaration was in error, as the intended
reference was to page 10 of that declaration. Despite the mistaken reference, NSDP located the provision at issue,
which it quotes in its motion as discussed below.
4
  November 25, 2019 Order, supra note 2, at 1.
5
  Motion, supra note 1.
6
  Id. at 1.
7
  Id. at 2.
8
  Declaration of Neldon Johnson at 9-10, docket no. 738, filed August 2, 2019.
9
  Motion, supra note 1, at 2-3.
10
   Id. at 3.
11
   Id. at 3-4.




                                                                                                                  2
original work product of legal services provided by NSDP for Neldon Johnson, [International

Automated Systems, Inc. (“IAS”)] or others affiliated with IAS,” and that such documents are

needed by NSDP to defend against the Receiver’s claims against NSDP in case no. 2:19-cv-

00851. 12

        As the Receiver maintains, the NSDP Motion raises no significant issue regarding the

identity of the boxes the court ordered Neldon Johnson to deliver to the U.S. Attorney’s Office in

Salt Lake City. Neldon Johnson’s reference to “the 27 boxes [he] delivered to Nelson Snuffer”

was preceded and followed by specific identification of the particular exhibits describing the

content of the boxes in question. NSDP has acknowledged that the boxes described in Exhibit L

of Neldon Johnson’s declaration are in fact located at NSDP. To the extent NSDP harbored any

reasonable doubt regarding which boxes were referenced in the November 25, 2019 Order,

clarification is now made that the boxes are those specifically described in Exhibits K and L to

Neldon Johnson’s August 2, 2019 declaration.

        NSDP’s work product argument likewise fails. As the Receiver points out, and as has

already been held in this case, 13 under the receivership order all legal privileges of the

Receivership Defendants or affiliated entities now belong to the Receiver. 14 The Receiver also

correctly observes that, even if NSDP may assert work product protection in its own right, NSDP

has not shown that the work product doctrine applies to any of the documents at issue (i.e., that




12
   Id.
13
   Memorandum Decision and Order Denying Defendants’ Rule 26(c) Motion at 3, docket no. 589, filed March 6,
2019 (rejecting defense assertion of attorney-client privilege as to certain documents).
14
   Corrected Receivership Order, ¶13(n), docket no. 491, filed November 1, 2018; Memorandum Decision and Order
on Receiver’s Motion to Include Affiliates and Subsidiaries in Receivership, docket no. 636, filed May 3, 2019.




                                                                                                             3
they were prepared in anticipation of litigation). 15 Further, if any of the documents contained in

boxes 15-27 referenced in the November 25, 2019 Order are needed by NSDP to defend itself

against the Receiver’s claims in the separate action, nothing in that order or in this Decision

prevents NSDP from making copies of the documents. And absent any colorable claim of NSDP

ownership of the documents, it is reasonable that NSDP should bear the cost of making copies.

                                                   ORDER

        For the foregoing reasons, IT IS HEREBY ORDERED that the NSDP Motion is

DENIED. IT IS FURTHER ORDERED as follows:

        (1)      By no later than January 10, 2020, boxes 15-27 (of the 27 boxes referenced on

 page 10 of Neldon Johnson’s August 2, 2019 declaration and described in Exhibits K and L

 thereto) must be delivered to the Receiver at his office (rather than to the United States

 Attorney’s Office in Salt Lake City, Utah, as stated in the court’s November 25, 2019 Order);

 and

        (2)      By no later than January 15, 2020, the United States(joined by the Receiver as

appropriate) must provide a status report regarding the issues raised in its motion for additional

sanctions, 16 including assets, documents, and information that have been provided by Neldon

Johnson, Glenda Johnson, Randale Johnson,




15
   In re Grand Jury Proceedings, 156 F.3d 1038, 1042 (10th Cir. 1998) (“The party asserting work product privilege
has the burden of showing the applicability of the doctrine.”) (citation omitted).
16
   United States’ Motion for Additional Sanctions Due to Continued Contempt of Neldon Johnson, Glenda Johnson,
LaGrand Johnson, and Randale Johnson, docket no. 754, filed August 21, 2019.




                                                                                                                4
or Lagrand Johnson, since the United States filed its reply, and as to the issues that remain to be

heard on January 23 and 24, 2020.


       SIGNED December 28, 2019.

                                              BY THE COURT:




                                              David Nuffer
                                              United States District Judge




                                                                                                      5
